DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
By the Preliminary Amendment of 10/19/2019 claims 1-22 and 27 are cancelled and no claims added.  Claims 23-26 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al., US 4,782,832 in view of Chandran et al., US 2006/0124131.
Regarding claim 23, Trimble discloses a method (providing a nasal puff assembly and altering positions of nasal pillows as per the Abstract, particularly by way of the embodiment of  Figures 5-9 as per Column 4, lines 44-50) of providing a pressurized stream of gas to the airways of a user (applying pressure to the nasal passages as per Column 1, lines 39-45), the method comprising obtaining a mask frame (Figure 5, plenum chamber 50 as per Column 4, lines 44-50, a frame relative to puffs 48 by way of supporting the recited nasal elements) configured to support a plurality of nasal pillows (assemblies of shim 60 and pillow 62 in Figure 7 as per Column 4, lines 51-55), the mask frame receiving a supply of pressurized gas at an inlet (inlet 52 as per Column 4, lines 44-50 as during provision of CPAP as recited), and delivering a portion of the pressurized gas  (50 being a plenum relative to outlet legs 54 in 
Chandran teaches selecting  (from different size nasal pillows as per Paragraph 17, choosing for the recited assembly as desired as per Paragraph 19) from a plurality of different sized nasal pillows (as per Paragraphs 17 and 18, Figure 1, pillows 42 as per Paragraph 67), a selected pair of nasal pillow (that assembled with mask 30 as per Paragraphs 20 and 23) best suited to fit with the nares of an intended user (providing a customized and comfortable mask as per Paragraph 74); and wherein the affixed pair of nasal pillows is the selected pair affixing of nasal pillows (as per Paragraphs 20 and 23).
Chandran is analogous by way of being form the field of nasal prong interfaces for CPAP (Abstract and Paragraph 6 of Chandran).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the nasal assembly of Trimble to comprise a plurality of nasal pillows of different sizes as taught by Chandran and accordingly to modify 
Regarding claim 25, said method further comprises further comprising the step of adjusting an angle of engagement (individual bodies 58 being rotated as per Column 5, lines 19-28, resulting in adjustment of  angle relative to 52 of 50 as shown by the different orientations of 66 in Figure 5 such as would result in similarly different orientations of 60 coupled there-to) of each pillow of the selected pair of nasal pillows with respect to the frame  (as shown in Figure 5, different vertical orientations as depicted relative to 50) and the user's nares (as dictated by coupling of 48 to the head of a patient as shown in Figure 1 by way of 22, an embodiment of 48).
Regarding claim 26, each of the nasal pillows has an elliptical cross section (as shown in Figure 7 of Trimble, the upper opening of 60 being angled with respect to the bore of 60, angularly disposed as per Column 4, lines 65-5 thus either the more or upper opening having an elliptical cross-section).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Trimble and Chandran as applied to claim 24 above, and further in view of Chandran et al., US 2007/0272249 (herein Chandran ‘249). Trimble does not disclose said method further comprising the step of adjusting an individual pillow height of each pillow of the selected pair of nasal pillows with respect to the frame.
Chandran ‘249 teaches a step of adjusting an individual pillow height (adjustment of height of pillows 134 and 136 in Figures 37b and 37c as per Paragraph 96) of each pillow (by way of selective 
Chandran ’249 is analogous by way of being form the field of nasal prong interfaces for CPAP (Abstract and Paragraph 4 of Chandran ‘249).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the shims and prongs of Trimble to comprise the selectively engageable sets of flanges of Chandran ‘249 and accordingly to modify the method of Trimble to include the step of adjusting an individual pillow height of each pillow of the of nasal pillows (as would be the selected pair of pillows I the modified Trimble as detailed regarding claim 23 above) with respect to the frame of Chandran ‘249.  It would have been obvious to do so for the purpose as taught by Chandran ‘249 in paragraph 84 of allowing to obtain a more beneficial height.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785